 Exhibit 10.02

 

[rloc20121026_10qex10-02img1.jpg]

 

November 1, 2012



 

Michael Kline

21700 Oxnard Street, Suite 1600

Woodland Hills, CA 91367

 

Dear Michael:

 

Reference is hereby made to your employment offer letter with ReachLocal, Inc.
(the “Company”), dated as of May 14, 2004, as amended on February 22, 2010 (the
“Employment Letter”).

 

In light of your request to transition out of your current role, this letter
sets forth certain changes to the terms of your employment, including the date
of your termination of employment, and the terms of your post-termination
consulting services.

 

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, you and the Company mutually agree as follows:

 

1.   Employment Period. From the date hereof through June 30, 2013 (such period,
the “Employment Period”), you will continue your employment with the Company in
your current position as the Company's Chief Strategy Officer and President
Local Commerce, reporting to the Chief Executive Officer, and on the terms and
conditions as in effect on the date hereof (including without limitation an
annual base salary of $333,000). In addition, you will work with the Chief
Executive Officer to ensure a smooth transition of your responsibilities. Your
employment with the Company will automatically and without further action
terminate on June 30, 2013 (the “Termination Date”). As of the Termination Date,
you will no longer hold any positions with the Company or its subsidiaries
except as expressly provided herein.

 

2.   Bonus Opportunity. You will continue to remain eligible to receive an
annual bonus with respect to the 2012 fiscal year (the “2012 Bonus”) and the
2013 fiscal year (the “2013 Bonus”) under the ReachLocal Incentive Bonus Plan.
The amount of the 2012 Bonus, if any, will be determined in the sole discretion
of the Compensation Committee (the “Committee”) in accordance with the
methodology previously established by the Committee with respect to the 2012
Bonus. Except as set forth below, payment of the 2012 Bonus (to the extent it
becomes payable) will be contingent on your continued employment through the
payment date and will be paid on the regular schedule for payment of the 2012
bonuses to senior management (but in no event later than March 15, 2013).
Subject to your continued employment through June 30, 2013, you will be eligible
to receive the 2013 Bonus, in a target amount equal to $168,625. The actual
amount of the 2013 Bonus will be determined in the sole discretion of the
Committee in accordance with the methodology to be established by the Committee
with respect to the payment of bonuses, if any, for 2013. Such bonus, if any,
will be paid on the regular schedule for payment of the 2013 bonuses to senior
management (in calendar year 2014). You will not otherwise be eligible to
receive a bonus for the 2013 fiscal year under the ReachLocal Incentive Bonus
Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

3.   Early Termination of Employment. In the event your employment is terminated
by the Company prior to the conclusion of the Employment Period other than for
Cause (as defined in the Company's Amended and Restated Change in Control and
Severance Policy for Senior Management, as amended from time to time (“Severance
Policy”)) (other than due to death or disability), then, subject to your timely
execution and non-revocation of a release of claims against the Company (in a
form prescribed by the Company), in addition to any payments or benefits to
which you may become entitled under the Severance Policy (i) if the 2012 Bonus
(to the extent any becomes payable), has not been paid prior to the termination
date, the Company shall pay you the 2012 Bonus (if any) payable in accordance
with the terms set forth above and on the regular schedule for payment of
bonuses to senior management (but in no event later than March 15, 2013), (ii)
the Company shall pay you the 2013 Bonus (if any) payable in accordance with the
terms set forth above and on the regular schedule for payment of bonuses to
senior management (in calendar year 2014), and (iii) notwithstanding anything to
the contrary contained in the Severance Policy, each outstanding equity award
then held by you shall, immediately prior to such termination, vest with respect
to that number of shares that would have otherwise vested pursuant to each such
equity award through December 31, 2014 (had you remained in service with the
Company through such date).

 

4.     Consulting Services. If (i) your employment is terminated by reason of
the expiration of the Employment Period or (ii) the Company terminates your
employment during the Employment Period other than for Cause (but not by reason
of your death or disability), in either case, and provided that you and the
Company have reached agreement on the Consulting Objectives (as defined below),
then for the period from your termination date (the “Termination Date”) through
December 31, 2013 (the “Consulting Period”) you will provide consulting services
as an independent contractor to the Company. You and the Company shall mutually
agree, in good faith, on reasonable objectives to be accomplished by the
conclusion of the Consulting Period (the “Consulting Objectives”), and you shall
also be available on an as needed basis, to assist the Company in matters
pertaining to your transition of your responsibilities (the “Consulting
Services”) in accordance with the following terms:

 

a.     Effective as of the Termination Date you will no longer be eligible to
participate in the Severance Policy.

 

b.      As consideration for the ongoing provision of the Consulting Services
and subject to your execution of a release of claims against the Company (in a
form prescribed by the Company) within twenty-one (21) days following the
Termination Date and non-revocation of such release during any applicable
revocation period:

 

(i)     During the period beginning on July 1, 2013 and ending on December 31,
2013, the Company shall pay you a monthly consulting fee equal to (x) the
difference between (i) $388,500 and (ii) any amounts paid to you as base salary
during the Employment Period and paid or payable to you under the Severance
Policy, if any, divided by (y) six (6), (the “Consulting Fee”), less any
applicable taxes and withholdings, payable ratably during the such period on the
Company's standard bi-monthly payroll dates and otherwise in accordance with the
Company's standard payroll practices as in effect from time to time; provided,
however, that no portion of the Consulting Fee shall be made prior to the 30th
day following the Termination Date (such 30th day, the “First Payment Date”)
(with any amounts otherwise payable prior to the First Payment Date paid on the
First Payment Date without interest).

 

 
2

--------------------------------------------------------------------------------

 

 

(ii)     Notwithstanding anything to the contrary contained in the Severance
Policy, so long as you timely elect health benefits continuation pursuant to
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations thereunder (“COBRA”), the Company shall pay or reimburse you for
the applicable premiums for such continuation coverage under COBRA (payable as
and when such payments become due) during the Consulting Period; provided,
however, that (A) if any plan pursuant to which such benefits are provided
ceases prior to the expiration of the period of continuation coverage to be
exempt from the application of Section 409A of the Code, or (B) the Company is
otherwise unable to continue to cover you under its group health plans
(including because taxes or penalties would be imposed on the Company in
connection with such continuation coverage), then, in either case, an amount
equal to each remaining Company subsidy shall thereafter be paid to you in
substantially equal monthly installments over the remaining portion of the
continuation coverage period.

 

(iii)     Subject to Sections 3 and 4(e), your stock options under those certain
Stock Option Grant Notice and Stock Option Agreements, with grant dates of
September 19, 2008, May 20, 2010, February 17, 2012 and June 25, 2012 and your
restricted stock units under that certain Restricted Stock Unit Award Agreement,
with a grant date of February 17, 2012, each shall continue to vest in
accordance with the terms set forth therein until the conclusion of the
Consulting Period or, if earlier, until the termination of your Consulting
Services for any reason.

 

c.     During the Consulting Period, the Company shall reimburse you for
reasonable business expenses in accordance with the Company's applicable
reimbursement policies, as in effect from time to time.

 

d.     During the Consulting Period, the Company acknowledges that the
Consulting Services may be provided by you outside of the Company's office,
though you will make yourself available to visit the offices at mutual agreeable
times when necessary.

 

e.     If (i) the Consulting Period and your Consulting Services are terminated
due to the expiration of the Consulting Period and provided that you have
achieved the Consulting Objective and have, otherwise, satisfactorily performed
the Consulting Services, as determined by the Committee in its sole discretion,
(ii) the Company terminates the Consulting Period and your Consulting Services
hereunder without Cause (as defined in the Severance Policy) (other than due to
death or disability) or (iii) the Company experiences a Change in Control (as
defined in the Company's Amended and Restated 2008 Stock Incentive Plan (the
“Plan”)) during the Consulting Period, then, subject to, at the request of the
Company, your timely execution and non-revocation of a release of claims against
the Company (in a form prescribed by the Company), all outstanding equity awards
then held by you shall, immediately prior to such termination or Change in
Control, vest with respect to that number of shares that would have otherwise
vested pursuant to each such equity award through December 31, 2014 (had you
remained in service with the Company through such date). For the avoidance of
doubt, nothing contained herein shall limit the ability of the Company, in
connection with a Change in Control, (A) to terminate your Company stock options
or Company restricted stock units in exchange for payment of the applicable
transaction consideration (net of any applicable exercise price) or (B) to
otherwise treat such stock options and/or restricted stock units in accordance
with the terms of the Plan.

 

 
3

--------------------------------------------------------------------------------

 

 

f.     In addition, if the Company terminates the Consulting Period and your
Consulting Services hereunder without Cause (other than due to death or
disability) then (i) the Company shall pay you, in one cash lump sum on the 30th
day following the termination date, an amount equal to the aggregate unpaid
Consulting Fee that would have been payable to you through December 31, 2013 had
you continued to provide the Consulting Services hereunder until that date, and
(ii) the Company shall continue to pay directly or reimburse you for the
applicable premiums for continuation coverage under COBRA in accordance with
Section 4(b)(ii) above from the termination date through December 31, 2013.

 

You understand and acknowledge that if you are terminated for Cause during the
Employment Period or you voluntarily resign before the conclusion of the
Employment Period, you will not be eligible to receive any of the foregoing
compensation or benefits.

 

5.     Company Property. Upon the termination of the Employment Period or the
Consulting Period for any reason, you agree to return to the Company all
property of the Company in your possession, including without limitation, all
devices (including personal digital assistants (PDAs)), files, records, data,
notes, reports, correspondence, financial information, business plans and
forecasts, credit cards, entry cards, identification badges, keys, materials,
equipment and other documents or property (including all copies thereof);
provided, however, that you shall be entitled to keep, and shall not be required
to return to the Company, your Company-provided laptop and any associated
hardware. In addition, you shall be entitled to retain, and the Company agrees
to maintain and provide you access to, your Company e-mail address as long as
the Company is responsible for maintaining reachlocal.com e-mail addresses
generally.

 

6.     Post-Termination Obligations. You acknowledge and agree that you (i)
continue to be subject to the Amended and Restated Non-Disclosure and
Confidentiality Agreement executed as of October 31, 2012 (the “Confidentiality
Agreement”), which shall survive the termination of your employment with the
Company and the termination of the Consulting Period, (ii) are bound by the
commitments and obligations set forth in the Confidentiality Agreement,
including, without limitation, the covenants concerning Confidential
Information, Solicitation of Employees and Solicitation of Customers (as
described in the Confidentiality Agreement), and (iii) hereby reaffirm such
covenants. You further acknowledge that, since the date on which you executed
the Confidentiality Agreement, you have continued to receive some or all of the
Confidential Information as described in the Confidentiality Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

7.     Acknowledgements.

 

a.     You acknowledge and agree that you are hereby expressly consenting to all
of the foregoing and, accordingly, none of the foregoing changes to the terms of
your employment shall constitute “Good Reason” for purposes of the Severance
Policy, the Employment Letter or otherwise. Furthermore, you and the Company
acknowledge and agree that neither the termination of your employment pursuant
to Section 1 above nor any of the changes to the terms of your employment
hereunder will constitute an “Involuntary Termination”, a termination by the
Company without “Cause” or a termination by you for “Good Reason” for purposes
of the Severance Policy, the Employment Letter or otherwise.

 

b.     You acknowledge and agree that, as of the commencement of the Consulting
Period, you will solely be an independent contractor and shall not be construed
to be an employee of the Company in any manner under any circumstances or for
any purposes whatsoever. You acknowledge and agree that, as of the Termination
Date, you will no longer have any decision-making authority with respect to the
Company or its subsidiaries.

 

8.     409A Considerations. To the extent that any payment under this letter
constitutes nonqualified deferred compensation for purposes of Section 409A of
the Code, and such payment would otherwise be payable hereunder by reason of a
termination of your employment, then, to the extent required by Section 409A of
the Code , all references to your termination of employment will be construed to
mean a “separation from service” (within the meaning of Section 409A(a)(2)(A)(i)
of the Code and Treasury Regulation Section 1.409A-1(h)) (“Separation from
Service”), and such amounts will only be paid upon or by reference to your
Separation from Service. Notwithstanding anything to the contrary in this
letter, no compensation or benefits will be paid to you prior to the expiration
of the six (6)-month period following your Separation from Service to the extent
that the Company determines that paying such amounts at the time or times
indicated in this letter would result in a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first day following the end of such
six (6)-month period (or such earlier date upon which such amount can be paid
under Section 409A of the Code without resulting in a prohibited distribution,
including as a result of your death), the Company will pay you a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to you
during such period. To the extent that any installment payments under this
letter are deemed to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, for purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each such payment that you may be eligible to receive
under this letter shall be treated as a separate and distinct payment. To the
extent permitted under Section 409A of the Code, any separate payment or benefit
under this letter or otherwise will not be deemed “nonqualified deferred
compensation” subject to Section 409A and the six (6)-month delay requirement
under 409A(a)(2)(B)(i) of the Code to the extent provided in the exceptions in
Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.

 

 
5

--------------------------------------------------------------------------------

 

 

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to the Company. Please retain one fully-executed
original for your files. Once executed and delivered, this letter will serve as
an amendment to the Employment Letter.

 

 

 

Sincerely,

ReachLocal, Inc.

 

 

 

By: /s/ Zorik Gordon

 

Zorik Gordon, CEO

 

 

Accepted, Acknowledged and Agreed,

this 1st day of November, 2012.

 

 

/s/ Michael Kline

 

 



Michael Kline

 

 

 

 

 

6